Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00783-CR
                                    No. 04-13-00784-CR

                                   Christopher LANEY,
                                         Appellant

                                            v.
                                        The State of
                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                     Trial Court Nos. 2007CR6078W & 2010CR12838
                      Honorable Philip A. Kazen, Jr., Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the trial court’s judgments are
MODIFIED to DELETE the assessment of attorney’s fees against appellant. The trial court’s
judgments are AFFIRMED AS MODIFIED.

      Appellate counsel’s Motion to Withdraw is GRANTED.

      SIGNED June 4, 2014.


                                              _____________________________
                                              Sandee Bryan Marion, Justice